Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Objection to Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the instant application is object because the abstract of the instant application consist of more than a single paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Regarding independent claims1 and 13-15, claims recite (example claim 13), in lines 3-11, “detecting normal direction of a plane constituting a movement- enabling region for a mobile object,   identifying a position of a point in the movement- enabling region and identifying the plane constituting the movement- enabling region on a basis of the normal direction of the movement-enabling region and the position of the point in the movement-enabling region”. The limitations are vague and indefinite because of the following reasons: In the first limitation normal direction of a plane constituting movement enabling region for mobile object is detected, in the second limitation a position of a point in the movement- enabling region is identified and in third limitation the plane constituting the movement- enabling region is identified on a basis of the normal direction of the movement-enabling region and the position of the point in the movement-enabling region”.  These limitations are indefinite because normal direction of plane and a position of point are detected and identified in the first and second limitations on the basis of plane constituting a movement- enabling region, however  third limitation identify plane constituting a movement- enabling region. Therefore it is not clear how normal direction of plane and a position of a point are detected and 
          Regarding claims 2-12 are dependent on independent therefore they are also rejected.
           Regarding claim 3, lines 10-13 recites “an attribute setting section configured to set an attribute of the subject to each of the pixels in the un-polarized image. The term “set an attribute of the subject”. It is not clear what is the subject, therefore this limitation is vague and indefinite. Claims 4-8 are dependent on claim 3 therefore are also rejected.

                   Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claim 14 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claim 14 recites “A program for computer to execute the process” and claiming a program is non-statutory.  Claim 14 should recite non-transitory computer readable medium storing a program. The specification has not clearly distinguish between transitory and non-transitory computer-readable medium.   But, transitory signals (RF signal) are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to non-transitory computer-readable medium storing a program to execute the process” would resolve this issue.
                     CLAIM INTERPRETATION
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
            The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
            The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “section” coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (dependent claims 2-12):
        Claim 1 (dependent claims 2-12):
        a movement-enabling region normal line detection section;
        a position identification section; and 

Claim 15        
        a movement-enabling region normal line detection section;
        a position identification section; and 
        a plane identification section;    
        an environmental mapping section;
         a planning section;
         a control section; 
        If Applicant asserts that the claim element “section” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIUCHI (EP 3113150A) in view of Hirai et al. (US 20120268602) .
         	 Regarding claims 1 and 13-14 NISHIUCH disclose information processing (NISHIUCH, Fig. 1 and paragraph 007) 
            detecting normal direction of a plane constituting a movement- enabling region for a mobile object (NISHIUCH, Fig. 1 paragraph 0016, the orientation angle calculating orientation angle calculates the plane equation of the road surface. NISHIUCHI by 
            identifying a position of a point in the movement- enabling region (NISHIUCHI Fig. 5, paragraphs 0015-0016 the pattern light beam extractor reads an image obtained from the camera from the memory and extract the position of the pattern light beam from this image)
and 
            identifying the plane constituting the movement- enabling region on a basis of the normal direction of the movement-enabling region and the position of the point in the movement-enabling region (NISHIUCHI, paragraphs 0016-0017 the road surface is identified).
             Furthermore in the same field of endeavor Hirai disclose detecting on the basis of polarized image normal direction of plane constituting a movement enabling region of mobile object (Hirai, Fig. 1 shows polarized camera 10, road surface identification, paragraphs 0010, 0060-0062, Figs. 2-3, 11 detecting on the basis of polarized image normal direction of plane constituting a movement enabling region [road surface] of mobile object).
               Therefore it would have obvious to one having ordinary skill in the art before the claimed invention to detect normal direction of a plane constituting a movement- enabling region for a mobile object,   identify a position of a point in the movement- enabling region and identify the plane constituting the movement- enabling region on a basis of the normal direction of the movement-enabling region and the position of the 
 as shown by NISHIUCHI and Hirai in combination because such a system  provide navigation system for the vehicle.   
          Regarding claim 2, Hirai disclose polarization camera configured to acquire polarized images in a plurality of polarizing directions (Figs. 2-3, 11, 0010 and 0060-0061),
the movement-enabling region normal line detection section detects, on a basis of the polarized images, the normal direction of the plane constituting the movement- enabling region for the mobile object (Hirai Figs. 2-3, paragraphs 0010, 0060-0062).
           Regarding claim 9, NISHIUCHI disclose a coordinate system integration section configured to integrate a coordinate system indicative of the position of the point identified by the position identification section in the movement-enabling region with a coordinate system of the images acquired by the camera (Figs. 5 &11, paragraphs 0015-0016 and 0049-0050,  a coordinate system integration section configured to integrate a coordinate system indicative of the position of the point identified by the position identification section in the movement-enabling region with a coordinate system of the images acquired by the camera).
          NISHIUCH however has not disclose polarized camera.
          In the same field of position detection of vehicle Hirai disclose polarized cameras to obtain position data of the vehicle (Hirai Figs. 2-3 and paragraphs 0010,and 0062)

           Regarding claim 10, NISHIUCHI disclose a ranging section configured to measure a distance to a point in the movement-enabling region (NISHIUCHI, Figs. 5  11, paragraphs 0015-0016 and 0044-0050), the position identification section identifies the position of the point in the movement-enabling region on a basis of the distance, measured by the ranging section, to the point in the movement-enabling region ((NISHIUCHI, Fig. 11, paragraphs 0015-0016 and 0044-0050).
            Regarding claim 11, NISHIUCHI disclose the ranging section includes, a stereo camera (Fig. 5, paragraphs 0015-0016 and 0049-0050)
            Regarding claim 12, NISHIUCH disclose movement enabling region include road (Fig 2, paragraphs 0007 and 0016 road surface) and
              Hirai disclose movement enabling region include road (Figs. 11-12).

Allowable Subject Matter
Claim 15 is indicated allowable over the prior art record and also provided that rejection under 35 U.S.C. 112(b is overcome. 
Claims 3-8  are objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims and also provided that rejection under 35 U.S.C. 112(b is overcome. 

                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


  November 29, 2021